Detailed Office Action
The communication dated 4/21/2021 has been entered and fully considered.
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The term “for transporting comminuted lignocellulosic material” is an intended use in the preamble to the claim.  The Examiner has only given it patentable weight as much as the prior art must also be capable of transporting comminuted lignocellulose (which can range from typical wood chip size through pin chips and sawdust).
	The Examiner will look to the broadest limitation when the applicant uses the preferably limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-11 depend from claim 1 and are similarly rejected.
In claim 9, the applicant claims an angle of the connected portion extends in a direction and gives various ranges.  It is not clear exactly what angle the applicant is measuring.  A drawing in the arguments showing exactly how to interpret this limitation would be helpful.
Claim 9 recites the limitation "connection portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claims 3, 7, and 9 the applicant uses the term “preferably”.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2,943,752 PLATT, hereinafter PLATT.
	As for claim 1, 7 and 10, PLATT discloses a vessel (24, 14) [Figure 1] with an outlet system attached to the bottom of the vessel [Figure 1 and Figure 65.  The outlet system has an upper circumference (18) that is essentially circular and a lower circumference (perimeter as it is 
	
    PNG
    media_image1.png
    307
    246
    media_image1.png
    Greyscale

PLATT discloses the essentially straight portions forms a base for a wedge shaped (23) surface on the lateral surface of the outlet system bottom portion.  The wedge is planar and extends up to the outer circumference (18) [Figure 5].
	PLATT discloses a chip transfer arrangement that is joined to the lower circumference (20).  The Examiner interprets flange (20) which is attached to the base of the edges of the lower circumference (perimeter).  Each of the sides of flange (2) correspond to sides of the lower circumference (perimeter).  In the instant specification this section is much larger than the flange (20) of the prior art.  However, the applicant makes no claims to dimensions in the instant invention.  
	An outlet system (16) is joined to the chip transfer arrangement (flange 20).  The outlet portion comprises an outlet (17) that is circular [Figure 3].   The instant invention shows the outlet unit to have a circular cross-section [instant figure 3 (31)].  However, the applicant only 
	As for claim 2, at least one of the wedges is offset in the circumferential direction [Figure 3].	
As for claim 3, the applicant claims angle (alpha) with respect to plane P that corresponds to the essentially circular upper circumference.  However, the applicant does not state whether this is the inner or outer angle.  The Examiner chooses angle alpha such that the prior art meets the claims.  Angle alpha as chosen below must be less than 90 degrees.  The outer angle would be 180 degrees – inner angle.  Further, wall (21) is show to be vertical and would be 90 degrees no matter the inner or outer angle was chosen for alpha.

    PNG
    media_image2.png
    281
    293
    media_image2.png
    Greyscale

	As for claims 4 and 5, the perimeter (lower circumference) is clearly rectangular [Figure 5[and has for wedge sections at the base.
As for claim 6, the outlet system comprises a conduit [Figure 4] that connects the outlet to the outlet unit (that is any of the piping can be considered conduit).

As for claim 9, PLATT discloses the connection portion is flat with the horizontal and therefore is at 0 degrees [Figure 3]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,943,752 PLATT, hereinafter PLATT.
PLATT discloses that existing vessels have issues discharging materials [col. 1 lines25-35].  PLATT discloses a new bottom portion that solves these issues [col. 2 lines 1-15].  This includes a reducing collar and a discharge funnel.  The reducing collar and discharge funnel are what allows the invention to work.  At the time of the invention it would be obvious to remove an existing bottom of a cylindrical storage unit and replace it with the inventive concept of PRATT.  The person of ordinary skill in the art would be motivated to do so to improve the discharge capabilities of the storage bin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748